OPINION

WEIS, Circuit Judge.
The claimant in this case filed an application for disability payments in 2004. At that time, she had impaired vision. She subsequently underwent operations to remove cataracts from both eyes and now has average vision. She also contends that she suffers from asthma, various psychiatric conditions, and malnutrition.
The ALJ determined that claimant does not suffer from a combination of impairments that qualify as “severe” under the Social Security Act and, consequently, that she was not disabled pursuant to 20 C.F.R. § 416.920(c). On appeal, the District Court held that the ALJ’s conclusion is supported by substantial evidence and affirmed the denial of benefits.
After reviewing this case, we conclude that claimant has not presented any reversible error. Substantial evidence supports the ALJ’s determination that claimant did not demonstrate “something beyond ‘a slight abnormality or a combination of slight abnormalities which would have no more than a minimal effect on an individual’s ability to work.’” McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir.2004) (quoting SSR 85-28, 1985 WL 56856, at *3). Accordingly, we will affirm the Order of the District Court. See id. at 360-61 (a determination that a disability claimant’s impairments are not “severe” “is to be upheld if supported by substantial evidence on the record as a whole”).